DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed on 06/24/2022, have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The arguments made in the Applicant Arguments/Remarks filed on 06/24/2022, have been fully considered and are persuasive. Further search has been updated. However, no reference is found alone or in any combination with the prior art of record to provide the teachings, suggestions or disclosures of the unique claimed limitations and features recited from the independent claims 1, 8 and 15, i.e., “A computer-implemented method comprising: receiving emergency notification data from a public safety answering point (PSAP) server, the emergency notification data associated with an emergency; determining a first physical region associated with the emergency notification data; requesting first sensor data associated with the first physical region from one or more third party systems within the first physical region; receiving, at least partially in response to requesting, the first sensor data associated with the first physical region from the one or more third party systems within the first physical region; determining a classification of the emergency based at least in part on the emergency notification data and the sensor data; broadcasting, via a mobile device network, an alert warning including the classification of the emergency and response instructions; requesting second sensor data associated with the first physical region from the one or more third party systems within the first physical region; and broadcasting, via the mobile device network, an updated alert warning based at least in part on the second sensor data and including at least updated response instructions.” (and thus the corresponding dependent claims 2-7, 9-14 and 16-20) as filed on 06/24/2022.
	Therefore, claims 1-20 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644